I am unable to concur in the majority opinion.
On a disputed question of facts the trial court found that the defendant (appellant), between the 1st of January, 1947, and the 30th of April, 1947, was not entitled to the possession of the American Theater building in controversy here, and further found that the defendant had wrongfully, unlawfully and forcibly detained and withheld from the plaintiff possession and control of said property, during all the times between said dates.
Further, that a notice to vacate the premises had been given the defendant on the expiration of its lease. This the defendant did not do, and informed the plaintiff that the defendant company was not going to move out.
In my opinion the findings of the court were fully sustained by the evidence, and whether or not it was compulsory to treble the rent, as provided for in Sec. 6-316, I.C., or simply permissive, as provided for in Sec. 6-317, I.C., is in my opinion inconsequential for the reason that in the first instance it would be a matter for the trial court to determine, even though it were decided that trebling the rent was not mandatory.
It is my opinion that the appellant continued in possession of the premises by force and without right, and was guilty of an unlawful detainer.
It is the province of the trial court to draw inferences from the evidence and if such inferences are supported by the evidence, and support the judgment, such deductions and judgment made by the trial court should be upheld.
The lease in question contains the words "may sub-let said property to representatives or agents of the said Fox West Coast Organization."
This is simply a permissive right and not a requirement.
It might also be inquired, just to whom the lease for the four months' period was to be assigned, and to what person the plaintiff was required to assign the lease? Who are the representatives or agents of the Fox West Coast Organization?
Certainly by the terms of the lease no particular designated agent is identified.
For these, and other reasons, unnecessary to discuss, I am of the opinion that the trial court correctly determined the matter and that the judgment should be affirmed. *Page 156